Spoeford, J.
This suit was brought by certain persons alleging themselves to be forced heirs of Jacques Molaison, deceased, against his testamentary executor, for the purpose of annulling a nuncupative testament by public act, and setting aside a disposition by which the testator had sought to enfranchise certain slaves.
The District Judge thinking it necessary that the slaves should be represented, appointed a curator ad, hoe for them. Upon a hearing, there was judgment setting aside that portion only of the will which purported to manumit the slaves.
The curator ad hoe alone has appealed, and no answer to the appeal has been filed.
We have been referred to no law authorizing a curator ad hoe to stand in judgment in such a proceeding as this, and we do not think it was contemplated by the law-giver.
The only decree we can make is to dismiss the appeal;
Appeal dismissed.
Lea, J., absent.